963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Augustine PEREZ, Petitioner-Appellant,v.W. D. BLANKENSHIP, Warden;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 91-6328.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 13, 1992Decided:  May 26, 1992

Augustine Perez, Appellant Pro Se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before MURNAGHAN, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Augustine Perez seeks to appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Perez asks that his guilty plea be set aside due to ineffective assistance of counsel and in advising him to plead guilty.  Our review of the record reveals that these claims are without merit.


2
To prevail on a claim of ineffective assistance of counsel, one must show that:  (1) "counsel's representation fell below an objective standard of reasonableness,"  Strickland v. Washington, 466 U.S. 668, 687-88 (1984);  and (2) "there is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different."   Id. at 694.  Given the strength of the Commonwealth's case against Perez-drugs were found on his person, a briefcase containing over $15,000 cash was found in his car, and a confidential informant observed drug-dealing from Perez's car-we cannot conclude that counsel's advice fell below a standard of reasonableness when he advised Perez to plead guilty.  Similarly, we conclude that Perez acted reasonably in not moving to suppress the evidence for the reasons given by the district court.  Perez v. Blankenship, No. CA-91-187-R (W.D. Va.  Oct. 25, 1991).


3
For the foregoing reasons, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED